Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the fluid vortex (or fluid vortices) causes” is grammatically confusing and appears to be inconsistent with the preceding claim clause (“the one or more fluid vortices cause” is suggested so as to be consistent with the preceding claim clause.
In claim 2, “when the vortex plunger is in a retracted position” lacks antecedent basis as retracting of the vortex plunger is not previously recited in claims 1 or 2, and it is also unclear whether “extending the vortex plunger from a retracted position” refers back to the same retracted position previously recited in the claim.
In claim 4, “the direction of travel” lacks antecedent basis, it being unclear whether or how such travel is related to the recited ‘reciprocating motion’.
In claim 5 “is (are)” is grammatically confusing, simply “…more fluid vortices that are” is suggested. 
In claim 11, “the surface of the organic material” lacks antecedent basis, it being unclear whether such surface is at a bottom, top, or outer periphery of the organic material and “one or more fluid vortices causes” is grammatically incorrect, “one or more fluid vortices cause” is suggested since ‘more and ‘vortices are terms defining plurality.
In claim 12, “when the vortex plunger is in a retracted position” lacks antecedent basis as retracting of the vortex plunger is not previously recited in claims 11 or 12, and it is also unclear whether “extending the vortex plunger from a retracted position” refers back to the same retracted position previously recited in the claim.
In claim 16, “when the vortex plunger is in a retracted position” lacks antecedent basis as retracting of the vortex plunger is not previously recited in the claim.
Claims 1-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claim 1 would distinguish in view of recitation of the combination of limitations in summary concerning a method of placing organic material having essential oils into a cylindrical or otherwise-shaped extraction chamber, filling the chamber with solvent so as to immerse or cover the material, moving a vortex plunger at least partially disposed in the chamber in a reciprocating and agitating motion so that vanes or other agitating members generate vortices in the solvent and enhance mixing of solvent with the organic material to extract oils from the material; and the method further comprising wherein the fluid vortices cause the solvent to be drawn into the organic material and then pushed through the organic material in the process of the solvent extracting at least a substantial portion of the essential oils.
The method steps of placing of organic material having oils, chamber filling with solvent, reciprocating a vortex plunger having rotating vortex-creating vanes and enhancing extraction of oils from the material are obvious from various combination of the following prior art, deemed to be the closest prior art: Xie et al PGPUBS Document  US 2020/0376056; Andrews et al patent 1,921,446; Pico patent 3,438,500; Carew PGPUBS Documents US 2012/0301800 and US 2020/0222830; Shellie et al patent publication WO 2019/000042; Fukuyo et al publication CN1161056 and Zhao et al publication CN103041614. However, such combination of prior art does not suggest the further method step or feature of wherein the fluid vortices cause the solvent to be drawn into the organic material and then pushed through the organic material.
Independent claims 11 and 16 would similarly distinguish in view of recitation of the method further comprising wherein the fluid vortices cause the solvent to be drawn upward into the organic material and then pushed downward through the organic material in the process of the solvent extracting at least a substantial portion of the essential oils.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
12/01/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778